DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-15 have been allowed.
	Claim 15 have been newly added.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 6-13) of 01/11/2021, amended claims filled on 01/11/2021 and closet prior art of record Schofield (US20160129840A1), and further in view of Luke (US20100094509A1).
Schofield discloses a first control that determines ability to pass safely to a left of an equipped vehicle when double-lines are determined to be a solid line. A second control determines a non-encroachment/no-passing zone to exist to left of the equipped vehicle when the double-lines are determined to be two solid lines. A third control determines the non-encroachment zone to exist to the left of the equipped vehicle when the double-lines are determined to be a solid line and adjacent dashed lines with the adjacent dashed line are farther from the vehicle than the solid line.

In regards to claim 14, Schofield either individually or in combination with other prior art fails to teach or render obvious a control module controls a driver-assistance function for assisting 4Application No. 16/078,311Docket No.: t7275-222001 Amendment dated January 11, 2021 Reply to Office Action of October 15, 2020 with driving the motor vehicle depending on a signal, acquired by a sensor, representative of the presence of an obstacle in an interior of a detection field of this sensor, the method comprising: a) detecting, on the basis of a position of the motor vehicle and of characteristics of said road, a section of this road located outside of the detection field of said sensor; and b) in case of detection of this road section located outside of the detection field of said sensor, controlling said driver-assistance function while taking into account the potential presence of an obstacle on said road section, wherein the self-contained driver assistance device is limited to only the motor vehicle which detects the obstacle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662